People v Acosta (2022 NY Slip Op 05062)





People v Acosta


2022 NY Slip Op 05062


Decided on August 30, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 30, 2022

Before: Manzanet-Daniels, J.P., Webber, Oing, Mendez, Higgitt, JJ. 


Ind No. 1365-15 C Appeal No. 15219 Case No. 2018-263 

[*1]The People of The State of New York, Respondent, 
vJesus M. Acosta, Defendant-Appellant.



An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Bonnie Wittner, J.), rendered June 30, 2016,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and a decision and order of this Court having been entered on February 3, 2022, holding the appeal in abeyance (202 AD3d 447 [1st Dept 2022]), and upon the stipulation of the parties hereto dated July 14, 2022,
It is unanimously ordered that the said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: August 30, 2022